Exhibit 3.21(k) STATE OF SOUTH CAROLINA SECRETARY OF STATE ARTICLES OF CORRECTION TYPE OR PRINT CLEARLY IN BLACK INK. The following information is submitted pursuant to Section 33-1-240 of the 1976 South Carolina Code of Laws, as amended: 1.The name of the corporation isSouth Carolina Electric & Gas Company 2.That onJune 18, 2003 the corporation filed (fill out whichever is applicable): a.xThe following described document: Articles of Amendment b.oThe attached document (attach copy of the document). 3.That this document was incorrect in the following manner: In item 3(d), the total number of shares which the corporation had the authority to issue after giving effect to the cancellation and the number of authorized shares of Serial Preferred Stock ($100 par value) (1 vote) were each overstated by 1,000,000. 4.That the incorrect matters stated in Paragraph 3 should be revised as follows: Item 3(d) should be revised to read as set forth on Exhibit A attached hereto. Date:February 16, 2004
